USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC 4:

ead
DATE FILED: 12/17/2019

 

JAMES E. JOHNSON LAW DEPARTMENT AMY ROBINSON
Corporation Counsel 100 CHURCH STREET Spec. Assistant Corporation Counsel
NEW YORK, NY 10007 Phone (212) 356-3518

Fax (212) 356-3509
arobinso@law-nyc.gov

December 17, 2019

By ECF and E-mail
Honorable Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Cristina Winsor v. City of New York, et al., 19-cv-6462 (AT) (JLC)
Your Honor:

I am an attorney in the Office of James E. Johnson, Corporation Counsel of the City of
New York, and assigned to represent defendants in the above-referenced matter. I write on
consent to request an adjournment of the initial conference in this matter from January 8, 2020, at
10:00 a.m., to January 29, 2020 or until sometime thereafter that is convenient for the Court. (See
Dkt. No. 6). Additional time is necessary due to counsel’s obligations in other matters through
January. Plaintiff's counsel consents to this request. No prior request has been made to adjourn
the initial conference in this matter. A prior request to extend the time to file an Answer until
January 23, 2020, was requested and granted by the Court. (See Dkt. No. 18).

Defendant thanks the Court for its time and consideration of this request.
Respectfully submitted,

Is) bmg Rekinecn

DENIED, without prejudice to renewal in a
letter motion identifying specific obligations
that would prevent counsel's attendance at the
initial pretrial conference scheduled for January
8, 2020.

ce: Gideon Oliver, Esq., via ECF and e-mail
Attorney for Plaintiff

SO ORDERED.

Dated: December 17, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
